MARSH, District Judge.
After due consideration of all the evidence in this case, the court finds that the above named defendant, Marie N. Yates, has always been and still is a resident and citizen of the State of New York, and that on August 9, 1949, when the summons and complaint in this action were served upon her, she was not a citizen or resident of the Commonwealth of Pennsylvania. Pursuant to Section 1391, Title 28 U.S.C.A., the venue of the above entitled action was *437erroneously laid in the Western District of Pennsylvania. However, pursuant to Section 1405, Title 28 U.S.C.A., the motion of the defendant to dismiss the action because of improper venue is denied and this court, of its own motion, will direct that the action be transferred to the District Court for the Western District of New York.
On this motion to dismiss for improper venue, I do not reach the question of whether this type of action violates the public policy of Pennsylvania or New York.